COMMISSIONER OF SOCIAL SERVICES ET AL. v.
             TRAVIS ZARNETSKI
                (AC 38685)
                     Lavine, Mullins and Mihalakos, Js.

                                   Syllabus

The plaintff Commissioner of Social Services appealed to the trial court
   from the decision of a family support magistrate dismissing the plaintiff’s
   petition for child support, which was filed on behalf of the minor child’s
   mother, B. In the petition, the plaintiff alleged that child support services
   were being provided to the minor child and that the defendant, Z, was
   the child’s acknowledged father. The magistrate dismissed the support
   petition for failure to provide a copy of the acknowledgment of paternity
   signed by Z, which was executed at a hospital in Massachusetts where
   the child was born. Neither B nor Z contested the issue of paternity,
   and the plaintiff presented evidence of paternity through a Massachu-
   setts birth certificate and the testimony of both B and Z, but was unable
   to produce a copy of the acknowledgment of paternity. The trial court
   rendered judgment affirming the magistrate’s decision dismissing the
   support petition, from which the plaintiff appealed to this court. Held
   that the trial court improperly affirmed the magistrate’s order dismissing
   the support petition: the plaintiff was not required, pursuant to the
   relevant statutory (§§ 46b-172 and 46b-215) provisions, to produce the
   Massachusetts acknowledgement of paternity in order to allow the mag-
   istrate to proceed on the support petition, as the procedure for a hearing
   on a support petition merely requires that the acknowledged father be
   served with a summons, which does not need to be accompanied by a
   copy of the acknowledgment, it is not necessary for the acknowledgment
   to be filed for it to be valid, and an out-of-state acknowledgment is
   given the same full faith and credit as one executed in Connecticut,
   and, therefore, the trial court acted in contravention of the plain and
   unambiguous language of §§ 46b-172 and 46b-215 when it found that
   the magistrate properly dismissed the support petition for the failure
   to provide a copy of the Massachusetts acknowledgment; moreover, for
   the magistrate and the trial court to require the petitioner to submit an
   acknowledgment of paternity when paternity was not at issue was in
   contravention of the public policy of ensuring that a minor child receive
   the support to which he or she is entitled without unnecessary difficulty,
   as Z did not deny his relation to the child and provided testimony that
   he was the child’s father and that he had signed the acknowledgment,
   the child’s birth certificate supported Z’s testimony by listing him as
   the father, and B further corroborated that Z was the father of the child,
   all of which was sufficient for the magistrate to proceed on the support
   petition and to enter an order for child support.
           Argued April 26—officially released August 22, 2017

                             Procedural History

   Petition for financial and medical support and mainte-
nance, brought to the Superior Court in the judicial
district of Litchfield and referred to the family support
magistrate, Jed N. Schulman; order of dismissal; there-
after, the named plaintiff filed a petition to appeal to
the trial court, Hon. Elizabeth A. Gallagher, judge trial
referee; judgment dismissing the petition and affirming
the decision of the family support magistrate; subse-
quently, the court denied the named plaintiff’s motion
to reargue, and the named plaintiff appealed to this
court; thereafter, the court denied the named plaintiff’s
motion for an articulation. Reversed; judgment
directed.
  Steven L. Samalot, assistant attorney general, with
whom were Sean Kehoe, assistant attorney general, and,
on the brief, George Jepsen, attorney general, and
Rochelle Homelson, assistant attorney general, for the
appellant (named plaintiff).
                           Opinion

   MIHALAKOS, J. The plaintiff, the Commissioner of
Social Services, appeals from the judgment rendered
by the trial court affirming the order of the Family
Support Magistrate (magistrate) dismissing the plain-
tiff’s support petition for failure to provide a copy of
the acknowledgment of paternity. The plaintiff claims
that the trial court erred in affirming the order of the
magistrate because the plaintiff was not required to
provide a copy of the acknowledgment of paternity for
the magistrate to proceed on the support petition. We
agree with the plaintiff and, accordingly, reverse the
judgment of the trial court.
   The record discloses the following relevant facts and
procedural history. On November 21, 2014, the plaintiff,1
acting on behalf of Christine Bassett2 and pursuant to
General Statutes §§ 46b-215,3 17b-745,4 and/or 46b-172,5
initiated an action for child support by filing a support
petition with the Family Support Magistrate Division.
Attached to the petition was a verified statement of
facts that alleged, inter alia, that the plaintiff was provid-
ing child support services to a minor child and that
the defendant, Travis Zarnetski, was the acknowledged
father of the child.6 In support of the allegation that the
defendant was the acknowledged father, the plaintiff
appended to its petition a copy of the child’s Massachu-
setts birth certificate, which listed Bassett as the mother
and the defendant as the father.
   On January 12, 2015, the case proceeded before the
magistrate. The defendant appeared and testified that,
at the time of the child’s birth, he admitted that he was
the father by signing an acknowledgment of paternity.
This occurred at a hospital in Massachusetts, where
the child was born. The defendant also testified that
he placed his name on the child’s birth certificate.
   The magistrate determined that it needed a copy of
the Massachusetts acknowledgment, which neither the
plaintiff nor the defendant had. Accordingly, the magis-
trate directed the plaintiff to obtain a copy of the Massa-
chusetts acknowledgment and stated that failure to do
so may result in the dismissal of the support petition.
   On April 13, 2015, the plaintiff appeared again before
the magistrate. The plaintiff informed the magistrate
that the Department of Social Services (department)
was unable to obtain a copy of the Massachusetts
acknowledgment. An employee of the department testi-
fied that she had attempted to obtain a copy, but that
the Commonwealth of Massachusetts required a $40
fee, and the department would not pay the fee. The
department contacted local child support offices in
Massachusetts and inquired whether they had a copy
of the acknowledgment on file, but none of the offices
had such a copy. Bassett, however, testified that the
defendant had signed the acknowledgment of paternity
in her presence and that he never rescinded the
acknowledgment.
  The plaintiff requested that the magistrate proceed
on the support petition despite the plaintiff’s inability to
provide a copy of the acknowledgment because neither
Bassett nor the defendant were contesting the issue of
paternity, and the plaintiff had presented evidence of
paternity through the Massachusetts birth certificate
and the testimony of both the defendant and Bassett.
The magistrate, however, determined that it still
required the Massachusetts acknowledgment and,
accordingly, dismissed the support petition without
prejudice.
   On April 27, 2015, the plaintiff appealed the magis-
trate’s order to the Superior Court pursuant to General
Statutes § 46b-231 (n),7 claiming that the magistrate’s
dismissal of the support petition was an error of law.
In its November 9, 2015 memorandum of decision, the
trial court held that the magistrate did not err when it
required that the Massachusetts acknowledgment of
paternity be entered into evidence before proceeding
with the support petition because the acknowledgment
had been signed in another state. Accordingly, the trial
court dismissed the appeal. This appeal followed. Addi-
tional facts will be set forth as necessary.
   On appeal, the plaintiff claims that the trial court’s
judgment affirming the magistrate’s order dismissing
the support petition was an error of law. Specifically,
the plaintiff argues that neither of the relevant statutes,
§§ 46b-172 and 46b-215, require a copy of the acknowl-
edgment of paternity to be produced when paternity is
not at issue, and when the defendant, the putative
father, testifies that he signed the acknowledgment and
caused his name to be placed on the birth certificate.
Moreover, the plaintiff claims that the trial court’s deci-
sion is in contravention of the legislative intent and
strong state policy to ensure that minor children receive
the support to which they are entitled. We agree with
the plaintiff.
   We first set forth our standard of review. The plain-
tiff’s claim presents a matter of statutory construction,
which is a question of law. ‘‘The interpretation of a
statute, as well as its applicability to a given set of facts
and circumstances, involves a question of law and our
review, therefore, is plenary.’’ Commissioner of Social
Services v. Smith, 265 Conn. 723, 734, 830 A.2d 228
(2003).
  ‘‘The principles that govern statutory construction
are well established. When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case, including the question of whether
the language actually does apply. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy is was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ Ventura v. East Haven, 170 Conn. App. 388,
404–405, 154 A.3d 1020, cert. granted on other grounds,
325 Conn. 905, 156 A.3d 537 (2017).
   ‘‘[Our Supreme Court] previously [has] concluded
that the statutory scheme regarding child support
enforcement evinces a strong state policy of ensuring
that minor children receive the support to which they
are entitled. . . . Moreover, this scheme also demon-
strates unequivocally the legislature’s position that this
support should be provided, to the extent possible, by
the parents of minor children.’’ (Citation omitted; inter-
nal quotation marks omitted.) Commissioner of Social
Services v. Smith, supra, 265 Conn. 735.
   Against this background, we conclude that the rele-
vant statutory provisions do not require the plaintiff to
produce the Massachusetts acknowledgment of pater-
nity in order for the magistrate to proceed on the sup-
port petition. Pursuant to § 46b-172 (a) (1), ‘‘a written
acknowledgement of paternity executed and sworn by
the putative father of the child . . . shall have the same
force and effect as a judgment of the Superior Court.
It shall be considered a legal finding of paternity without
requiring or permitting judicial ratification, and shall
be binding on the person executing the same whether
such person is an adult or a minor, subject to subdivi-
sion (2) of this subsection. Such acknowledgment shall
not be binding unless, prior to the signing of any affirma-
tion or acknowledgment of paternity, the mother and
the putative father are given oral and written notice of
the alternatives to, the legal consequences of, and the
rights and responsibilities that arise from signing such
affirmation or acknowledgment.’’
   Also relevant to this appeal are two other subsections
of § 46b-172. ‘‘An acknowledgment of paternity signed
in any other state according to its procedures shall be
given full faith and credit by this state. General Statues
§ 46b-172 (a) (H). Additionally, subsection (c) (1) of
that statute provides in relevant part: ‘‘At any time after
the signing of any acknowledgment of paternity, upon
the application of any interested party, the court or any
judge thereof or any family support magistrate in IV-D
support cases and in matters brought under sections
46b-301 to 46b-425, inclusive, shall cause a summons
. . . to be issued, requiring the acknowledged father
to appear in court at a time and place as determined
by the clerk . . . to show cause why the court or the
family support magistrate . . . should not enter judg-
ment for support of the child . . . .’’
   Nowhere in the pertinent language of § 46b-172 is a
plaintiff required to provide either the magistrate or
the trial court with a copy of an acknowledgment of
paternity in order for a support petition to proceed.
Indeed, the procedure for a hearing on a support peti-
tion merely requires that the acknowledged father be
served with a summons to appear in court, and such
summons need not be accompanied by a copy of the
acknowledgment. Moreover, the acknowledgment need
not be filed in order to be valid.8 The requirements do
not change for an out-of-state acknowledgment; pursu-
ant to § 46b-172, an out-of-state acknowledgment is to
be given the same full faith and credit as an acknowledg-
ment executed in Connecticut. Had the legislature
intended to require out-of-state acknowledgments to be
submitted to the magistrate in order for them to be
given the same full faith and credit as a Connecticut
acknowledgment, it could have added such a provision.
Accordingly, we conclude that, in finding that the magis-
trate properly dismissed the support petition on the
basis that a copy of the Massachusetts acknowledgment
was required, the trial court acted in contravention to
the plain and unambiguous language of § 46b-172.
   Turning now to § 46b-215, subsection (a) (1) pro-
vides: ‘‘The Superior Court or a family support magis-
trate may make and enforce orders for payment of
support against any person who neglects or refuses to
furnish necessary support to such person’s spouse or
a child under the age of eighteen or as otherwise provide
in this subsection, according to such person’s ability
to furnish such support, notwithstanding the provisions
of section 46b-37. If such child is unmarried and a full-
time high school student, such support shall continue
according to the parents’ respective abilities, if such
child is in need of support, until such child completes
the twelfth grade or attains the age of nineteen, which-
ever occurs first.’’ Moreover, § 46b-215 (a) (4) provides
that ‘‘[f]or purposes of this section, the term ‘child’
shall include one born out of wedlock whose father has
acknowledged in writing paternity of such child or has
been adjudged the father by a court of competent juris-
diction . . . .’’
  Section 46b-215 (a) (4) creates a duty for parents,
married or otherwise, to support their children. An indi-
vidual who has a child out of wedlock may be subject
to this duty if he acknowledged paternity in writing.
The statute, however, does not explicitly or implicitly
require that the written acknowledgment be submitted
as evidence in order for a magistrate to proceed on a
support petition. Had the legislature intended such, it
would have incorporated into the language of the stat-
ute a requirement that the acknowledgment must be
submitted. Accordingly, we conclude that the trial court
acted in contravention to the plain and unambiguous
language of § 46b-215 when it found that the magistrate
properly dismissed the support petition for the failure to
provide a copy of the Massachusetts acknowledgment.
   In addition, for the magistrate and trial court to
require the plaintiff to submit an acknowledgment of
paternity when paternity was not at issue is in contra-
vention to our public policy of ensuring that a minor
child receive the support to which he or she is entitled
without unnecessary difficulty. The defendant did not
deny his relation to the child. Indeed, the defendant
testified not only to signing the acknowledgment, but
also to being the father of the child. Moreover, the
evidence did not contradict these admissions. Rather,
the birth certificate supported the defendant’s testi-
mony by listing him as the child’s father.9 Furthermore,
Bassett’s testimony corroborated that of the defendant,
as she also testified that the defendant was the father
of and had acknowledged the child. Such testimony
coupled with the child’s birth certificate should have
been sufficient for the magistrate to proceed on the
support petition and to enter an order for child support.
See Colbert v. Carr, 140 Conn. App. 229, 238, 57 A.3d
878 (paternity not at issue because established by defen-
dant’s own admission at time of child’s birth and trial
court heard no evidence to suggest defendant was
unwilling or unable to sign acknowledgment of pater-
nity), cert. denied, 308 Conn. 926, 64 A.3d 333 (2013).
  The judgment is reversed and the case is remanded
with direction to render judgment for the plaintiff, to
reverse the decision of the magistrate and to remand
the case to the magistrate for a hearing on the amount
of child support to be ordered.
      In this opinion the other judges concurred.
  1
    The plaintiff acted and continues to act through the Department of Social
Services—Bureau of Child Support Enforcement.
  2
    Although Christie Bassett is also a plaintiff in this action, we refer in
this opinion to the Commissioner of Social Services as the plaintiff and to
Bassett by name.
  3
    General Statutes § 46b-215 (a) provides in relevant part: ‘‘(1) . . . A
family support magistrate may make and enforce orders for payment of
support against any person who neglects or refuses to furnish necessary
support to such person’s . . . child under the age of eighteen . . . .
  ‘‘(3) Proceedings to obtain orders of support under this section shall be
commenced by the service on the liable person . . . of a verified petition,
with summons and order, of the husband or wife, child or any relative . . .
or in IV-D support cases, as defined in subdivision (13) of subsection (b)
of section 46b-231, the Commissioner of Social Services.’’
  General Statutes § 46b-231 (b) (13) provides in relevant part: ‘‘ ‘IV-D sup-
port cases’ means cases in which the [Bureau of Child Support Enforcement
within the Department of Social Services] is providing child support enforce-
ment services . . . .’’
  4
    General Statutes § 17b-745 provides in relevant part: ‘‘(a) (1) The Superior
Court or a family support magistrate may make and enforce orders for
payment of support . . . in IV-D support cases, to the state acting by and
through the [Bureau of Child Support Enforcement within the Department
of Social Services], directed to the husband or wife, and if the . . . person
is under the age of eighteen years . . . to any parent of any . . . person
being supported by the state . . . . ’’
   5
     General Statutes § 46b-172 provides in relevant part: ‘‘(a) (1) . . . A
written acknowledgment of paternity executed and sworn to by the putative
father of the child when accompanied by (A) an attested waiver of the right
to a blood test, the right to a trial and the right to an attorney, and (B) a
written affirmation of paternity executed and sworn to by the mother of
the child . . . shall have the same force and effect as a judgment of the
Superior Court. It shall be considered a legal finding of paternity without
requiring or permitting judicial ratification, and shall be binding on the
person executing the same whether such person is an adult or a minor,
subject to subdivision (2) of this subsection. . . .
   ‘‘(c) (1) At any time after the signing of any acknowledgment of paternity,
upon the application of any interested party, the court or any judge thereof
or any family support magistrate in IV-D support cases and in matters
brought under sections 46b-301 to 46b-425, inclusive, shall cause a summons,
signed by such judge or family support magistrate, by the clerk of the court
or by a commissioner of the Superior Court, to be issued, requiring the
acknowledged father to appear in court at a time and place as determined
by the clerk but not more than ninety days after the issuance of the summons,
to show cause why the court or the family support magistrate assigned to
the judicial district in IV-D support cases should not enter judgment for
support of the child by payment of a periodic sum until the child attains
the age of eighteen years or as otherwise provided in this subsection, together
with provision for reimbursement for past-due support based upon ability
to pay in accordance with the provisions of section 17a–90 or 17b-81, subsec-
tion (b) of section 17b-179 or 17b-223, 46b-129 or 46b-130, a provision for
health coverage of the child as required by section 46b-215, and reasonable
expense of the action under this subsection. . . .’’
   Section 46b-172 (c) was amended in 2015 by Public Acts, No. 15-71, § 85.
For convenience, we refer herein to the current revision of the statute.
   6
     The word ‘‘acknowledged’’ in paternity and child support proceedings
refers to a written acknowledgment of paternity executed and sworn to
pursuant to § 46b-172. See General Statutes § 7-36 (11) (‘‘ ‘[a]cknowledgment
of paternity’ means to legally acknowledge paternity of a child pursuant to
section 46b-172’’).
   7
     General Statutes § 46b-231 (n) provides in relevant part: ‘‘A person who
is aggrieved by a final decision of a family support magistrate is entitled to
judicial review by way of appeal under this section. . . .
   ‘‘(6) The appeal shall be conducted by the Superior Court without a
jury . . . .
   ‘‘(7) The Superior Court may affirm the decision of the family support
magistrate or remand the case for further proceedings. The Superior Court
may reverse or modify the decision if substantial rights of the appellant
have been prejudiced . . . .’’
   8
     It is also noteworthy that General Statutes (Rev. to 1997) § 46b-172
(a) provided in relevant part: ‘‘the written acknowledgement of paternity
executed and sworn to by the putative father of the child when accompanied
by . . . a written affirmation of paternity executed and sworn by the mother
of the child and filed with Superior Court for the judicial district in which
the mother of the child of the putative father resides shall have the same
force and effect of that court . . . .’’ (Emphasis added.) When that statute
was amended by No. 99-193, § 7, of the 1999 Public Acts, the filing require-
ment was removed.
   9
     We find it noteworthy that Massachusetts law requires that, when a child
is born out of wedlock, paternity must be established before the father may
place his name on the child’s birth certificate. Specifically, pursuant to Mass.
Gen. Laws c. 46, § 1 (2016), ‘‘[i]n the record of birth of a child born to
parents not married to each other, the name of and other facts relating to
the father shall not be recorded except as provided in section 2 of chapter
209C where paternity has been acknowledged or adjudicated under the
laws of the commonwealth or under the law of any other jurisdiction.’’
(Emphasis added.)